Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 20, 2017

                                     No. 04-17-00714-CV

                   IN THE INTEREST OF A.D.R., ET AL CHILDREN,

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-02508
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER

      Elva Chapa’s notification of late record is hereby granted. The reporter’s record is due
on November 22, 2017.



                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2017.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court